Citation Nr: 9925922	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a neck disorder as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case to 
the Muskogee VARO in June 1996, and the case has since been 
transferred to the Boston, Massachusetts VARO.

The veteran's claims on appeal initially included entitlement 
to compensation under 38 U.S.C.A. § 1151 for a low back 
disorder and entitlement to increased evaluations for a left 
knee disorder and post-traumatic stress disorder (PTSD).  
However, in a April 1995 rating decision, the Muskogee VARO 
granted service connection for a herniated disc, with a 
postoperative lumbar laminectomy, and the Board finds that, 
given the anatomical location of this service-connected 
disability, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a low back disorder has been rendered 
moot.  Also, in a January 1999 statement, the veteran 
indicated that he sought to withdraw the issues of 
entitlement to increased evaluations for a left knee disorder 
and PTSD from appellate status.  See 38 C.F.R. § 20.204 
(1998).


REMAND

The veteran's claims file includes an admission report from 
the Boston VA Medical Center (VAMC), which indicates that the 
veteran was hospitalized for two days in August 1998 for 
cervical radiculopathy.  However, the claims file does not 
indicate that the RO has made any efforts to obtain the 
medical records corresponding to this treatment.  Such 
records are pertinent to the veteran's claim on appeal and 
should be obtained prior to any further Board action on this 
case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Boston VAMC 
and request all records of treatment of 
the veteran dated in August 1998 and 
subsequent to that date.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

2. After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for a neck disorder as a result of VA 
treatment.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


